COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


DICKENSON COUNTY MEDICAL CENTER AND
 FIRE AND CASUALTY INSURANCE COMPANY
 OF CONNECTICUT
                                             MEMORANDUM OPINION*
v.   Record No. 1249-00-3                         PER CURIAM
                                              SEPTEMBER 26, 2000
PATRICIA MAE ROSE


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Robert M. McAdam; Jones & Glenn, P.L.C., on
             brief), for appellants.

             (Paul L. Phipps; Lee & Phipps, P.C., on
             brief), for appellee.


     Dickenson County Medical Center and its insurer

(hereinafter referred to as "employer") contend that the

Workers' Compensation Commission erred in finding that Patricia

Mae Rose (claimant) proved that (1) she sustained an injury by

accident arising out of and in the course of her employment on

November 12, 1998; and (2) her post-November 12, 1998 back

problems and December 4, 1998 surgery were causally related to

the November 12, 1998 injury by accident.     Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      To

establish a prima facie claim for compensation for an "injury by

accident" arising out of and in the course of the employment,

the claimant must prove, by a preponderance of the evidence,

"(1) an identifiable incident; (2) that occurs at some

reasonably definite time; (3) with an obvious sudden mechanical

or structural change in the body; and (4) a causal connection

between the incident and the bodily change."     Chesterfield

County v. Dunn, 9 Va. App. 475, 476, 389 S.E.2d 180, 181 (1990).

"Factual findings of the . . . Commission will be upheld on

appeal if supported by credible evidence."     James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).

     It was undisputed that claimant suffered from back problems

before November 12, 1998.   Her back problems began in August

1990 with a horseback riding accident.    At that time, a CT scan

showed evidence of a large herniated nucleus at the L4-5 level.

     In March 1997, claimant was treated for back pain after she

felt a pop when rolling over in bed.     An April 5, 1997 MRI

showed a minimal central disc nucleus herniation at the L4-5

level.

     On September 17, 1998, claimant was treated by Dr.

Matthew W. Wood, Jr., a neurosurgeon, for "pain in her lower

                                 - 2 -
back running down her right leg, across the back of her hip."

She denied any trauma at that time.    Dr. Wood reported that an

MRI scan was "completely normal."

     On October 15, 1998, claimant was seen at the emergency

room for back pain from lifting a patient at work.   On October

20, 1998, claimant was seen by Dr. Samir S. Missak, an

internist, for back pain radiating to the left leg secondary to

moving furniture and loading a buck stove at home.   Dr. Missak

referred claimant for physical therapy.    An October 22, 1998 CT

scan showed mild spinal stenosis and no focal disk herniation.

Claimant testified that she was out of work from October 20

through November 1, 1998 due to back pain.

     On October 29, 1998, claimant reported to her physical

therapist that she hurt her back while feeding farm animals.    On

November 11, 1998, claimant told her physical therapist that her

lower back "is really hurting following a day's work."   On

November 20, 1998, claimant was discharged from physical

therapy.   The discharge summary indicated that claimant's pain

and symptoms remained "about the same" throughout her therapy.

     Claimant testified that on November 12, 1998, while

assisting a patient, she twisted the bottom part of her body,

causing a burning and stinging pain in her lower back.   Claimant

told her supervisor that she had "pulled" her back and requested

to be seen at employer's emergency room.   The emergency room

physician diagnosed low back pain and referred claimant to Dr.

                               - 3 -
Missak, her family physician, who told claimant that she had to

be seen by a panel physician.

     Claimant returned to the emergency room on November 13,

1998 and the emergency room physician referred her to Dr.

Sreenivasan C. Kotay, an orthopedic surgeon.   Dr. Kotay examined

claimant on November 20, 1998 and diagnosed degenerative disc

disease and right-sided sciatica.    A November 30, 1998 MRI

showed a large left posterior paracentral L4-5 extruded disc

with thecal sac impression and nerve root effacement and mild

L5-S1 spondylosis.

     Claimant returned to the emergency room on December 1,

1998, complaining of severe back pain after sneezing.   Dr. Kotay

recommended immediate surgery.

     On December 3, 1998, Dr. Jim C. Brasfield, a neurosurgeon,

examined claimant, who reported a history of "persistent and

progressive back and left leg pain that has been ongoing since

at least 11/12/98."   Dr. Brasfield diagnosed left L4-5 herniated

nucleus pulposis, with left L5 myeloradiculopathy and foot drop.

On December 4, 1998, he performed a left L4-5 partial

hemilaminectomy/diskectomy.

     On June 14, 1999, after reviewing claimant's medical

records, Dr. Missak opined as follows:

          In summary, it is obvious that when [the
          claimant] returned to work on 11/02/98, she
          had no disc herniation (as per CT-Scan of
          10/22/98) or at worst she had minimal disc
          herniation at L4-5 level (as per MRI of

                                 - 4 -
          April 97); and MRI can detect a small
          herniation that can be missed on a CT-Scan.

          The MRI of 11/30/98 that was obtained after
          her work-related injury of 11/12/98 and
          before the sneezing event of 12/01/98 showed
          a large herniated disc at L4-5 level.

          It is easy for me to conclude that her work
          related injury of 11/12/98 was the most
          likely direct cause of the large disc
          herniation at L4-5 level (seen on the MRI of
          11/30/98) or played a tremendous role in
          aggravating her pre-existing back condition
          i.e. caused a minimal disc herniation at
          L4-5 level to become a large disc herniation
          that eventually led to her back surgery.

     In ruling that claimant proved that she sustained a

compensable injury by accident on November 12, 1998, which

caused her subsequent back problems and her need for surgery on

December 4, 1998, the commission found as follows:

               Dr. Missak clearly opined that the
          November 12, 1998, accident was a direct
          cause of the disc herniation which
          necessitated the surgery. He based his
          opinion on the fact that the CT scan of
          October 22, 1998, did not reveal the disc
          herniation, but the MRI after the accident
          did. It is also significant that a
          September 1998 MRI did not reveal the disc
          herniation. In addition, the MRI after the
          accident which revealed the disc herniation
          was before the claimant's sneezing incident
          which exacerbated her symptoms.

          *      *      *      *      *      *       *

               Considering Dr. Missak's clear opinion
          and the fact that neither Dr. Kotay nor Dr.
          Brasfield stated that the accident did not
          contribute to cause the surgery, we find
          that the claimant did sustain an injury in
          the November 12, 1998, accident which
          contributed to cause the surgery on December


                              - 5 -
          4, 1998. The Deputy Commissioner's finding
          that her accident did not cause a sudden
          mechanical or structural change in her
          anatomy is reversed.

     The commission, as fact finder, was entitled to accept Dr.

Missak's opinion.   His opinion, coupled with claimant's medical

records and testimony, constitutes credible evidence to support

the commission's findings that claimant proved that her November

12, 1998 work-related accident caused a sudden mechanical or

structural change in her body and that her subsequent back

problems and surgery were causally related to the November 12,

1998 injury by accident.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                               - 6 -